Citation Nr: 1420610	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  07-02 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to a compensable rating for the service-connected residuals of a fractured mandible.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active service from July 1966 until October 1969.   

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the RO. 

In December 2009, the Board, in pertinent part, denied the Veteran's claim for a compensable rating for the service-connected residuals of a fractured mandible. 

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In July 2011, the Court issued a single judge memorandum decision vacating the December 2009 decision and remanding the matter for further development.

In September 2013, the Board remanded the issue on appeal for further development.  (The Veteran's service dates were incorrectly identified in this document.)  

The issues of service connection for tinnitus (see September 2005 report of VA scars examination) and residuals of dental trauma (claimed as missing upper and lower teeth) for purposes of compensation (see VA Form 9, dated in January 2007, wherein Veteran claimed that he had "systemically lost all his teeth {upper and lower}" as a result of injuries sustained during military service) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers them again to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 

The appeal is being remanded to the AOJ.  VA will notify the Veteran if further action is required on his part.



REMAND

For reference, in the July 2011 Memorandum Decision, the Court found, in pertinent part, that, in its December 2009 decision, the Board failed to give adequate reasons and bases to support its decision to deny a compensable rating for the service-connected residuals of the fractured mandible. 

Specifically, the Court found that the Board relied on an inadequate VA examination in concluding that a compensable rating was not warranted. In response thereto, the Board remanded the issue on appeal in September 2013 for a VA examination to address current manifestations and severity of the service-connected residuals of a fractured mandible.

An examination was scheduled for October 2013. Records document that the Veteran failed to report for that scheduled examination. However, correspondence from the Veteran received in December 2013 (in response to the November 2013 Supplemental Statement of the Case) notified VA that he had been unable to report for the scheduled examination because he had been out of the country in October 2013. Records in the claims file corroborate the Veteran's assertions.

In light of the Memorandum Decision and taking account of the Veteran's assertion that he had been out of the country in October 2013, the Board finds that the Veteran should be scheduled for an examination to determine the current manifestations and severity of the service-connected residuals of a fractured mandible. 

Accordingly, the case is REMANDED for the following action:

1. The RO should have the Veteran scheduled for a VA dental and oral examination to determine the severity of the service-connected residuals of the fractured mandible. The claims folder must be made available to and reviewed by the examiner. All indicated tests and studies are to be performed. 

The examiner must address the degree of motion and whether there was any loss of masticatory function. The examiner must also address whether any of the Veteran's mandible was lost as a result of the in-service injury and whether any lost masticatory surface could be restored by a suitable prosthesis. 

All opinions and conclusions expressed by the examiner must be supported by a complete rationale.

2. The Veteran must be given adequate notice of the date and place of any requested examination. A copy of all notifications must be associated with the claims folder. He is advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim. 38 C.F.R. § 3.655 (2013).

In this regard, the Veteran should be reminded that the duty-to-assist is not a one-way street. To the extent that he has advanced knowledge of time periods that he will be out of the country, he should advise VA accordingly, so that an examination can be scheduled for a time when he will be in the United States.

3. After completing all indicated development, the RO should readjudicate the Veteran's claim for increase remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



